CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

1995 STOCK OPTION PLAN

As Amended and Restated as of May 17th 2001

 

1. Purpose

The purpose of the 1995 Stock Option Plan (the "Plan") is to induce employees,
nonemployee consultants and directors who are not employees of the Company or a
Subsidiary ("nonemployee directors") to retain their association with Central
European Media Enterprises Ltd (the "Company"), its affiliates and its present
and future subsidiaries (each a "Subsidiary"), as defined in Section 424(f) of
the Internal Revenue Code of 1986 of the USA, as amended (the "Code"), to
attract new employees, nonemployee consultants and directors who are not
employees and to encourage such employees, nonemployee consultants and directors
who are not employees to secure or increase on reasonable terms their stock
ownership in the Company. The Board of Directors of the Company (the "Board")
believes that the granting of stock options (the "Options") under the Plan will
promote continuity of management and increased incentive and personal interest
in the welfare of the Company by those who are or may become primarily
responsible for shaping and carrying out the long range plans of the Company and
securing its continued growth and financial success. Options granted hereunder
are intended to be either (a) "incentive stock options" (which term, when used
herein, shall have the meaning ascribed thereto by the provisions of Section
422(b) of the Code) or (b) options which are not incentive stock options
("non-incentive stock options") or (c) a combination thereof, as determined by
the Committee (the "Committee") referred to in Section 5 hereof at the time of
the grant thereof.

 

2. Effective Date of the Plan

The Plan was adopted by resolution of the Board of Directors of the Company (the
"Board") on August 2, 1995 and ratified by a majority of the votes cast by
holders of outstanding shares of the common stock, $.01 par value, of the
Company (the "Common Stock"), at the Company's annual general meeting of
shareholders held on May 3, 1996. The Plan was amended by the Board on March 17,
October 4, 1997 and March 11, 1998 (the "March 11 Board Meeting"). The decision
of the March 11 Board Meeting was ratified in certain respects by the Company's
annual general meeting of shareholders held on June 5 1998. The Plan was further
amended by the Board on September 3 1998, October 29, 1999 and May 17, 2001.

 

3. Stock Subject to Plan

1

400,000 of the authorized but unissued shares of the Class A Common Stock (the
"Class A Common Stock") and 240,000 of the authorized but unissued shares of the
Class B Common Stock (the "Class B Common Stock"), are hereby reserved for issue
upon the exercise of Options granted under the Plan; provided, however, that the
aggregate number of shares of Common Stock that may be issued under the Plan
shall not exceed 1400,000, provided further, however, that the number of shares
so reserved may from time to time be reduced to the extent that a corresponding
number of issued and outstanding shares of the Class A Common Stock or Class B
Common Stock are purchased by the Company and set aside for issue upon the
exercise of Options; and provided further, however, that the number of shares of
Class A Common Stock reserved shall be reduced by the number of shares of Class
B Common Stock that are delivered pursuant to the exercise of Options hereunder.
If any Options expire or terminate for any reason without having been exercised
in full, the unpurchased shares subject thereto shall again be available for the
purposes of the Plan.



1

Number reduced to 400,000 as a result of 8 for 1 reverse share split approved at
the A.G.M. on December 14, 1999.



2

Number reduced to 40,000 as a result of 8 for 1 reverse share split approved at
the A.G.M. on December 14, 1999.



 

4. Administration

The Plan shall be administered by the Committee referred to in Section 5 hereof.
Subject to the express provisions of the Plan, the Committee shall have complete
authority, in its discretion, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, to determine the terms and
provisions of the respective option agreements or certificates (which need not
be identical), to determine the individuals (each a "Participant") to whom and
the times and the prices at which Options shall be granted, the period during
which each Option shall be exercisable and the vesting schedule therefor (which
may vary with each optionee and may be granted on a basis less favourable to the
optionee than that provided in Section 10 hereof), the number of shares of the
Class A Common Stock of Class B Common Stock to be subject to each

Option and whether such Option shall be incentive stock or Class B Common Stock
to be subject to each Option and whether such Option shall be incentive stock
option or a non-incentive stock option and to make all other determinations
necessary or advisable for the administration of the Plan; provided, however,
that Options on Class B Common Stock shall be granted only to persons eligible
to be a holder of Class B Common Stock pursuant to the Company's Bye-laws; and
provided further, however, that only the Board shall grant Options to
nonemployee directors, other than Options granted to nonemployee directors
pursuant to Section 20.B. hereof, and to determine the terms thereof. In making
such determinations, the Committee or the Board, as the case may be, may take
into account the nature of the services rendered by the respective employees,
nonemployee consultants and nonemployee directors, their present and potential
contributions to the success of the Company and the Subsidiaries and such other
factors as the Committee or the Board in its discretion shall deem relevant. The
Committee's or Board's determination on the matters referred to in this Section
4 shall be conclusive. Any dispute or disagreement which may arise under or as a
result of or with respect to any Option shall be determined by the committee, in
its sole discretion, and any interpretations by the Committee of the terms of
any Option shall be final, binding and conclusive.

 

5. Committee

The Committee shall consist of two or more members of the Board both or all of
whom shall be "Non-Employee Directors" within the meaning of Rule 16b 3(b)(i)
promulgated under the Securities Exchange Act of 1934, as amended of the USA
(the "Exchange Act"). The Committee shall be appointed annually by the Board,
which may at any time and from time to time remove any members of the Committee,
with or without cause, appoint additional members to the Committee and fill
vacancies, however caused, in the Committee. A majority of the members of the
Committee shall constitute a quorum. All determinations of the Committee shall
be made by a majority of its members present at a meeting duly called and held.
Any decision or determination of the Committee reduced to writing and signed by
all of the members of the Committee shall be fully as effective as if it had
been made at a meeting duly called and held.

 

6. Eligibility

An Option may be granted only to a key employee or nonemployee consultant of the
Company or a Subsidiary. A director of the Company or a Subsidiary who is not an
employee of the Company or a Subsidiary shall be eligible to receive an Option,
but only as provided in Section 4 and 20 hereof.

 

7. Option Prices

A. The initial per share option price of an Option which is an incentive stock
option shall be the price determined by the Committee, but not less than the
fair market value of a share of the Class A Common Stock or Class B Common Stock
on the date of grant; provided, however, that, in the case of a Participant who
owns more than 10% of the total combined voting power of the Common Stock at the
time an Option which is an incentive stock option is granted to him, the initial
per share option price shall not be less than 110% of the fair market value of a
share of the Class A Common Stock or Class B Common Stock on the date of grant.

B. The initial per share option price of any Option which is a non-incentive
stock option granted to an employee or nonemployee consultant shall be the price
determined by the committee, but not less than either the fair market value of a
share of Class A Common Stock on the date of grant or the average fair market
value of a share of Class A Common Stock over a period specified in the grant
following the date the Option is granted not to exceed 20 business days. The
Committee may provide that the option price per share will increase to reflect
the cost of the capital or any other objective measure or may set the initial
exercise price at an amount in excess of the fair market value at the time of
grant. The per share option price of any Option granted to a nonemployee
director pursuant to Section 20.A. shall be determined in the same manner as the
per share option price for options granted to employees and nonemployee
consultants, and the per share option price of an Option granted to a
nonemployee director pursuant to Section 20.B. shall be determined as provided
in Section 20.B.

C. For all purposes of the Plan, the fair market value of a share of the Class A
Common Stock or the Class B Common Stock on any date shall be equal to (i) if,
on such day, shares of the Class A Common Stock shall be traded on a national
securities exchange, the closing sales price of a share of the Class A Common
Stock as published by such national securities exchange or if there is no sale
of the Class A Common Stock on such date, the average of the bid and asked price
on such exchange at the close of trading on such date, or (ii) if the shares of
the Class A Common Stock are not listed on a national securities exchange on
such date, and are traded on a national securities market, the average of the
bid and asked price in the over-the-counter market at the close of trading on
such date, or (iii) if the provisions of clause (i) and clause (ii) shall not be
applicable, such amount as shall be determined in good faith by the Board.

 

8. Option Term

Participants shall be granted Options for such term as the Committee shall
determine, not in excess of ten years from the date of the granting thereof;
provided, however, that, in the case of a Participant who owns more than 10% of
the total combined voting power of the Common Stock at the time an Option which
is an incentive stock option is granted to him, the term with respect to such
Option shall not be in excess of five years from the date of the granting
thereof. The Committee may provide that the length of the term of an Option will
vary with the length of the period over which the Option first becomes
exercisable.

 

9. Limitations on Amount of Incentive Stock Options Granted

The Aggregate fair market value of the shares of the Class A Common Stock or
Class B Common Stock for which any Participant may be granted incentive stock
options which are exercisable for the first time in any calendar year (whether
under the terms of the Plan or any other stock option plan of the Company) shall
not exceed $100,000.

 

10. Exercise of Options

A. Each Option shall be exercisable and the total number of shares subject
thereto shall be purchasable in installments, which need not be equal, as
specified in the Option. Except as otherwise determined by the Committee, the
first installment shall not become exercisable during the period commencing on
the date of the granting of such Option and ending on the day next preceding the
first anniversary of such date. An installment once exercisable shall remain
exercisable until the Option expires or is terminated.

B. Except as hereinbefore otherwise set forth, an Option may be exercised either
in whole at any time or in part from time to time.

C. An Option may be exercised only by a written notice of intent to exercise
such Option with respect to a specific number of shares of the Class A Common
Stock or Class B Common Stock and payment to the Company of the amount of the
option price for the number of shares of the Class A Common Stock or the Class B
Common Stock so specified; provided, however, that all or any portion of such
payment may be made in kind by the delivery of shares of the Class A Common
Stock or Class B Common Stock, as the case may be, having a fair market value
equal to the portion of the option price so paid; provided, further, however,
that, subject to the requirements of Regulation T (as in effect from time to
time) promulgated under the Exchange Act, the Committee may implement procedures
to allow a broker chosen by a Participant to make payment of all of any portion
of the option price payable upon the exercise of an Option and receive, on
behalf of such Participant, all or any portion of the shares of the Class A
Common Stock or Class B Common Stock issuable upon such exercise.

D. Notwithstanding the terms of this Section 10, the Board may, in its
discretion, permit any Option to be exercised, in whole or in part, prior to the
time when it would otherwise be exercisable.

 

11. Transferability

No Option shall be assignable or transferable except by will and/or by the laws
of descent and distribution and, during the life of any Participant, each Option
granted to him may be exercised only by him; provided, however that the Board or
Committee may provide that a Participant may transfer an Option for no
consideration to any member of his or her immediate family or to any trust for
the benefit of the Participant's immediate family.

 

12. Termination of Employment or Service

In the event a Participant leaves the employ of the Company and the
Subsidiaries, or the services or the contract of a nonemployee consultant of the
Company and the Subsidiaries is terminated or a Participant ceases to serve as a
nonemployee director (a "Termination"), an Option may thereafter be exercised
only as hereinafter provided:

(a) If Termination occurs by reason of (i) disability, (ii) death or (iii)
retirement at or after age 65, each Option theretofore granted to him which
shall not have theretofore expired or otherwise been cancelled shall become
exercisable in full and shall, to the extent not theretofore exercised,
terminate upon the earlier to occur of the expiration of one (1) year after the
date of such Termination and the date of termination specified in such Option;

(b) If Termination occurs by reason of (i) termination by the Company or a
Subsidiary other than for Cause or (ii) the Participant's voluntary termination,
each Option theretofore granted to him which shall not have theretofore expired
or otherwise have been cancelled shall, to the extent not theretofore exercised,
terminate upon the earlier to occur of the expiration of ninety (90) days after
the date of Termination and the date of termination specified in such Option,
and

(c) If termination occurs by reason of termination by the Company for Cause,
each Option theretofore granted to him which shall not have theretofore expired
or otherwise been cancelled shall immediately terminate;

"

Cause" shall mean (i) the commission by a Participant of any act or omission
that would constitute a felony under United States federal, state or equivalent
foreign law, or an indictable offense under Bermuda law, (ii) a Participant's
gross negligence, recklessness, dishonesty, fraud, disclosure of trade secrets
or confidential information, willful malfeasance or willful misconduct in the
performance of services to the Company or its Subsidiaries, (iii) willful
misrepresentation to shareholders or directors which is injurious to the
Company; (iv) a willful failure without reasonable justification to comply with
reasonable directions of a Participant's supervisor; or (v) a willful and
material breach of a Participant's duties or obligations under any agreement
with the Company or a Subsidiary.



 

13. Adjustment of Number of Shares

A. In the event that a dividend shall be declared upon the Class A Common Stock
payable in shares of the Class A Common Stock, the number of shares of the Class
A Common Stock then subject to any Option, the number of shares of the Class A
Common Stock reserved for issuance in accordance with the provisions of the Plan
but not yet covered by an Option and the number of shares referred to in Section
20.B. hereof shall be adjusted by adding to each share the number of shares
which would be distributable thereon if such shares had been outstanding on the
date fixed for determining the stockholders entitled to receive such stock
dividend.

B. In the event that the outstanding shares of the Class A Common Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation, whether through
reorganization, stock split-up, combination of shares, sale of assets, merger or
consolidation in which the Company is the surviving corporation, then, there
shall be substituted for each share of the Class A Common Stock then subject to
any Option, for each share of the Class A Common Stock reserved for issuance in
accordance with the provisions of the Plan but not yet covered by an Option and
for each share of the Class A Common Stock referred to in Section 20.B. hereof,
the number and kind of shares of stock or other securities into which each
outstanding share of the Class Common Stock shall be so changed or for which
each such share shall be exchanged.

C. In the event that there shall be any change, other than as specified in this
Section 13, in the number or kind of outstanding shares of the Class A Common
Stock, or of any stock or other securities into which the Class A Common Stock
shall have been changed, or for which it shall have been exchanged, then, if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the number or kind of shares then subject to any
Option, the number or kind of shares reserved for issuance in accordance with
the provisions of the Plan but not yet covered by an Option and the number or
kind of shares referred to in Section 20.B. hereof, such adjustment shall be
made by the Committee and shall be effective and binding for all purposes of the
Plan and of each stock option agreement or certificate entered into in
accordance with the provisions of the Plan.

D. In the case of any substitution or adjustment in accordance with the
provisions of this Section 13, the option price in each stock option agreement
or certificate for each share covered thereby prior to such substitution or
adjustment shall be the option price for all shares of stock or other securities
which have been substituted for such share or to which such share shall have
been adjusted in accordance with the provisions of this Section 13.

E. No adjustment or substitution provided for in this Section 13 shall require
the Company to sell a fractional share under any stock option agreement or
certificate.

F. In the event of the dissolution or liquidation of the Company, or a merger,
reorganization or consolidation in which the Company is not the surviving
corporation, then, except as otherwise provided in second sentence of this
Section 13, each Option, to the extent not theretofore exercised, shall be
immediately exercisable in full.

G. This Section 13 shall apply, pari passu, with respect to Class B Common
Stock.

 

14. Purchase for Investment, Withholding and Waivers.

Unless the shares to be issued upon the exercise of an Option by a Participant
shall be registered prior to the issuance thereof under the Securities Act of
1933, as amended of the USA, such Participant will, as a condition of the
Company's obligation to issue such shares, be required to give a representation
in writing that he is acquiring such shares, be required to give a
representation in writing that he is acquiring such shares for his own account
as an investment and not with a view to, or for sale in connection with, the
distribution of any thereof. In the event of the death of a Participant, a
condition of exercising any Option shall be the delivery to the Company of such
tax waivers and other documents as the Committee shall determine. In the case of
each stock option, a condition of exercising the same shall be the entry by the
person exercising the same into such arrangements with the Company with respect
to all federal, state, local and foreign withholding tax requirements as the
Committee may determine.

 

15. No Stockholder Status.

Neither any Participant nor his legal representatives, legatees or distributees
shall be or be deemed to be the holder of any share of the Class A Common Stock
or Class B Common Stock covered by an Option unless and until a certificate for
such share has been issued. Upon payment of the purchase price thereof, a share
issued upon exercise of an Option shall be fully paid and non-assessable.

 

16. No Restrictions on Corporate Acts.

Neither the existence of the Plan nor any Option shall in any way affect the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Class A Common Stock or Class B Common Stock or
the rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding whether of a similar character or otherwise.

 

17. No Employment Right or Right to Continued Service.

Neither the existence of the Plan nor the grant of any Option shall require the
Company or any Subsidiary to continue any Participant in the employ of the
Company or such Subsidiary, as a nonemployee consultant of the Company or a
Subsidiary or as a director of the Company.

 

18. Termination and Amendment of the Plan.

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable; provided, however, that the Board may not
without further approval of the holders of a majority of the shares of the
Common Stock voting as a single class as provided in the Company's Bye-Laws
present in person or by proxy at any special or annual meeting of the
stockholders, increase the number of shares as to which Options may be granted
under the Plan (as adjusted in accordance with the provisions of Section 13
hereof), or change the manner of determining the option prices, or extend the
period during which an Option may be granted or exercised. Except as otherwise
provided in Section 13 hereof, no termination or amendment of the Plan may,
without the consent of the Participant to whom any Option shall theretofore have
been granted, adversely affect the rights of such Participant under such Option.

 

19. Expiration and Termination of the Plan.

The Plan shall terminate on the business day preceding the tenth anniversary of
its effective date or at such earlier time as the Board may determine. Options
may be granted under the Plan at any time and from time to time prior to its
termination. Any Option outstanding under the Plan at the time of the
termination of the Plan shall remain in effect until such Option shall have been
exercised or shall have expired in accordance with its terms.

 

20. Options for Outside Directors.

A. A nonemployee director shall be eligible to receive Options. Except as
otherwise provided in this Section 20, each such Option shall be subject to all
of the terms and conditions of the Plan.

B. I. Upon the effective date of the Company's first registration statement
under the Securities Act of 1933, as amended of the USA, each nonemployee
Director shall be granted an Option to purchase 10,000 shares of the Class A
Common Stock.

II. At each annual meeting of the Company, each nonemployee director who shall
have served as a nonemployee director since the immediately preceding annual
meeting shall be granted a non-incentive stock option to purchase 31,250 shares
of Common Stock, which shall be Class B Common Stock in the case of a
nonemployee director who is eligible to be a holder of Class B Common Stock
pursuant to the Company's Bye-laws or otherwise shall be Class A Common Stock,
provided, however, that commencing with the annual meeting to be held in 2002,
the number of common shares subject to such option shall be 2,000.

III. The initial per share option price of each Option granted to a nonemployee
director pursuant to this Section 20.B. shall be equal to the average fair
market value of a share of Class A Common Stock for the ten (10) consecutive
business days immediately following the date the Option is granted, or 105% of
the ten (10) consecutive business day average thereof, in the case of a grant of
an Option on shares of Class B Common Stock. Notwithstanding the preceding
sentence, the Committee may provide that the option price per share will
increase to reflect the cost of capital or any other objective measure or may
set the initial exercise price at an amount in excess of the fair market value
at the time of grant.

IV. The term of each Option granted to a nonemployee director pursuant to this
Section 20.B. shall be ten years from the date of the granting thereof.

V. All or any portion of the payment required upon the exercise of an Option
granted to a nonemployee director may be made in kind by the delivery of shares
of the Class A Common Stock or Class B Common Stock, as the case may be, having
a fair market value on the date the Option is exercised equal to the portion of
the option price so paid.

 C. The provisions of this Section 20 may not be amended except by the vote of a
    majority of the members of the Board and by the vote of a majority of the
    members of the Board who are nonemployee directors.

3

Number reduced to 1,250 as a result of 8 for 1 reverse share split approved at
the A.G.M. on December 14, 1999.



 

21. Governing Law.

The Plan shall be governed by the laws of Bermuda. 